Citation Nr: 1409204	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee osteoarthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 1972.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the April 2009 rating decision, service connection was granted for right knee osteoarthritis and an initial 10 percent rating was assigned.  In the June 2009 rating decision, service connection for a left knee disability was denied.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing that was held at that RO in August 2010.  A transcript of that hearing is associated with the claims file.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for a higher initial rating for right knee osteoarthritis, the Veteran asserts that his symptoms are more severe than the current 10 percent disability rating.  The record shows that the Veteran last underwent a VA examination of his right knee in March 2009, more than 4 years ago.  Therefore, to ensure that the record contains evidence of the current severity of the Veteran's service-connected right knee osteoarthritis, the Board finds that an additional examination, with findings responsive to all applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In June 2009, the Veteran underwent a VA examination of his left knee.  The VA examiner noted a review of the claims file and opined that the Veteran's left knee condition was less likely than not related to the Veteran's right knee meniscus injury while in service.  However, such opinion was not supported by any discernable rationale.  Furthermore, the VA examiner did not address whether the Veteran's left knee disability was aggravated by his service-connected right knee disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  Therefore, the Board considers the June 2009 VA examination to be incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address whether he currently has a left knee disability that is related to service or secondary to or aggravated by his service-connected right knee osteoarthritis. 

In addition, evidence associated with the claims file indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  On remand, the Veteran should be asked to identify the disability or disabilities for which he was awarded SSA benefits.  If the SSA benefits were awarded due to conditions claimed on appeal, the records should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA does not have a duty to seek SSA records when a SSA decision pertains to a completely unrelated medical condition).

The Board also notes that a review of the claims folder includes a Board letter in reply to a February 2012 Congressional inquiry as to the status of the Veteran's claims.  The letter indicates that the claims file was temporarily transferred to the Detroit RO to process a claim unrelated to the matters on appeal.  The Board has reviewed the Veteran's Virtual VA file and finds that during the pendency of this appeal was granted service connection for a lumbar spine disability and related radiculopathy.  While not clearly pertinent to the issues on appeal, there may be relevant medical evidence obtained at the time of those decisions that has not yet been considered by the RO.  Thus, on remand, all temporary claims files should be obtained and associated with the Veteran's claims folder or Virtual VA.  

Lastly, evidence associated with the claims file indicates that the Veteran has not been able to obtain employment due, at least in part, to his service-connected right knee disability.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a notice letter pertaining to his TDIU claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 
Request that the Veteran provide sufficient information and authorization, to obtain any additional evidence pertinent to any of the claims on appeal that is not currently of record.  

Request the Veteran to identify the disability or disabilities for which he was granted benefits from the Social Security Administration.  If he indicates the benefits were awarded for a disability relevant to his claims on appeal, the records should be requested.

2.  Associate any temporary file(s) of the Veteran's that is (are) located at the RO with his regular claims folder, and associate updated VA clinical records with the claims folder or electronic claims folder. 

3.  Then, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the current severity of the Veteran's service-connected right knee osteoarthritis as well as the nature and etiology of any left knee disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies (to include x-rays) should be accomplished and all clinical findings should be reported in detail. 

The examiner should set forth all current complaints and findings pertaining to right knee osteoarthritis.  Range-of-motion and repetitive motion studies should be performed should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

The examiner should indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the severity of any recurrent subluxation or lateral instability. 

With regard to the left knee, the examiner should clearly identify any current left knee disability, to include any diagnosed during the pendency of this appeal, and with respect to each diagnosed disability, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred during the Veteran's military service.  The examiner must consider the Veteran's statements regarding the incurrence of left knee symptoms during service, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner should also opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed left knee disability (a) is caused, or (b) is aggravated by the Veteran's service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is requested to reconcile his or her opinion with the private medical opinions and the June 2009 VA examiner's opinion.  In addition, the examiner should discuss the significance, if any, of the injury to the Veteran's left knee when he fell from a ladder in early 2002 and when he was hit by an automobile in April 2003. 

Lastly, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

A complete rationale must be given for all opinions and conclusions.

4.  Then, readjudicate the claims, to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310 for the left knee claim and entitlement to a TDIU.  

With regard to the service-connected right knee disability, consideration should be given to all applicable diagnostic codes and VA General Counsel opinions (such as 9-98 that allows for separate ratings for lateral instability and arthritis of a knee (if shown by X-ray) and 9-04 that allows for separate compensable ratings for limitation of flexion and limitation of extension of a knee). 

If the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from obtaining and following a substantially gainful occupation, refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration of entitlement to TDIU.  38 C.F.R. § 4.16(b).

5.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

